Name: Commission Regulation (EEC) No 2943/87 of 29 September 1987 amending Regulation (EEC) No 2657/87 derogating from the prohibition on the use of equivalent compensation for durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 87 Official Journal of the European Communities No L 278/65 COMMISSION REGULATION (EEC) No 2943/87 of 29 September 1987 amending Regulation (EEC) No 2657/87 derogating from the prohibition on the use of equivalent compensation for durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Council Regulation (EEC) No 3677/86 of 24 November 1986 laying down provisions for the implementation of Regulation (EEC) No 1999/85 on inward processing relief arrangements (2), as last amended by Commission Regulation (EEC) . No 2412/87 (3), and in particular Annex IV thereof, Whereas Regulation (EEC) No 3677/86 provides that where the triangular traffic system is used, the name of the importer authorized to place the imported goods under the procedure must be indicated before export of the compensating products ; whereas for reasons of commercial , policy certain social provisions relating to the indication of the importer should be laid down and - Commission Regulation (EEC) No 2657/87 (4) amended accordingly and it is also necessary to clarify the condi ­ tions of -use of 'Certificate PI ', Whereas, pursuant to Annex IV to Regulation (EEC) No 3677/86, a group of experts composed of representatives of the Member States was consulted on 21 September 1987 within the framework of the Committee for Customs Procedures with Economic Impact, ' HAS ADOPTED THIS REGULATION : Article 1 The following Article 5a is hereby inserted in Regulation (EEC) No 2657/87 : 'Article 5a Where the triangular traffic system is used (a) the name of the importer authorized to place the imported goods under the arrangements, as provided for in box 2 of the INF-5 sheet, may be indicated after the information sheet INF-5 has been presented to the Customs Office where the export declaration was lodged. In such cases this indication shall be made on the original and on copies 2 and 3 of the information sheet INF-5 before the declaration placing the imported goods under the arrangements has been lodged . (b) the customs office which accepted the declaration placing the durum wheat under inward processing relief arrangements shall mark on the reverse side of the "CERTIFICATE PI " the quantities of goods declared and shall return the certificate to the declarant.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States^ Done at Brussels , 29 September 1987 . For the Commission COCKFIELD Vice-President ( ¢) OJ No L 188 , 20 . 7 . 1986, p. 1 . (2) OJ No L 351 , 12 . 12. 1986, p. 1 . (3) OJ No L 219 , 8 . 8 . 1987, p. 30 .  (4) OJ No L 251 , 2 . 9 . 1987, p. 14 .